
	

113 SRES 63 IS: Encouraging the Navy to commission the USS Somerset (LPD–25) in Philadelphia, Pennsylvania.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 63
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Toomey (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Encouraging the Navy to commission the USS
		  Somerset (LPD–25) in Philadelphia, Pennsylvania.
	
	
		Whereas the USS Somerset (LPD–25) is the ninth and newest
			 amphibious transport dock ship in the San Antonio class;
		Whereas the USS Somerset honors the passengers of United
			 Airlines Flight 93 whose actions prevented terrorist hijackers from reaching
			 their intended target, forcing the aircraft to crash in Somerset County,
			 Pennsylvania, on September 11, 2001;
		Whereas, in the words of former Secretary of the Navy
			 Gordon England, The courage and heroism of the people aboard the flight
			 will never be forgotten and USS Somerset will leave a legacy that will never be
			 forgotten by those wishing to do harm to this country.;
		Whereas the USS Somerset joins the USS New York (LPD–21)
			 and the USS Arlington (LPD–24) in remembering the heroes of September 11,
			 2001;
		Whereas the USS Somerset was christened in July 2012 and
			 will be commissioned when it is put in active service;
		Whereas the Navy has cleared Philadelphia, Pennsylvania,
			 as a potential site for the commissioning ceremony of the USS Somerset;
			 and
		Whereas Philadelphia is one of the closest ports to
			 Somerset County, and it would be fitting that the commissioning ceremony be
			 held there: Now, therefore, be it
		
	
		That the Senate encourages the Navy
			 to commission the USS Somerset (LPD–25) in Philadelphia, Pennsylvania.
		
